Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 1 of 11




          EXHIBIT B-1
                   Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 2 of 11




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20652532
Notice of Service of Process                                                                            Date Processed: 11/06/2019

Primary Contact:           Tanya Flores
                           Midland Credit Management, Inc.
                           350 Camino de La Reina
                           Ste 100
                           San Diego, CA 92108-3007

Electronic copy provided to:                   Krista Yerby

Entity:                                       Midland Funding LLC
                                              Entity ID Number 2618148
Entity Served:                                Midland Funding LLC
Title of Action:                              Kristina Kipling vs. Midland Funding, LLC
Document(s) Type:                             Citation/Petition
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Travis County Justice Court, TX
Case/Reference No:                            J1-CV-19-005069
Jurisdiction Served:                          Texas
Date Served on CSC:                           11/01/2019
Answer or Appearance Due:                     14 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Robert Zimmer
                                              512-434-0306

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 3 of 11
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 4 of 11
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 5 of 11
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 6 of 11
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 7 of 11
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 8 of 11
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 9 of 11
   Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 10 of 11

                                                                            Filed: 10/30/2019 5:56 PM
                                                                            Judge Yvonne M. �illiams, JP1
                                                                                       Travis County, Texas
                                                                                           J1-CV-19-005069
b. award Kipling statutory damages of no less than $1,000.00, and attorney fees and costs of

   court, per the FDCPA § 1692k;

c. award Kipling treble actual damages, attorney fees, and costs of court, per the TDTPA §

   17.S0(b);

d. enter an order enjoining Midland from engaging in any further collection activities on

   this alleged debt, the injunction being authorized by the TDCA §392.403, FDCPA §

   1692(k), and TDTPA § 17.S0(b);

e. award Kipling any other relief to which this Court may find her entitled in law or in

   equity.

                                                              Respectfully Submitted,

                                                               Zimmer & Associates
                                                    1108 Lavaca Street, Suite 110-187
                                                                Austin, Texas 78701
                                                          Telephone: (512) 434-0306
                                                           Facsimile: (310) 943-6954

                                                                    Isl Robert Zimmer
                                                               By: Robert Zimmer
                                                               State Bar No. 24098662
                                                            zimmerlawTX@gmail.com

                                                    ATTORNEY FOR PLAINTIFF,
                                                          KRISTINA KIPLING
Case 1:19-cv-01176-RP Document 1-5 Filed 11/30/19 Page 11 of 11
